DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna (U.S. Patent Number 7,908,470) and Wright et al. (“Wright”) (U.S. Patent Application Publication Number 2017/0315912).
Regarding Claim 1, Cavanna discloses a method for preparing fast boot of an information handling apparatus, the information handling apparatus comprising:
a first CPU (Figure 1, item P1) connected to a storage device (Figure 1, items B1-B4) storing firmware (Column 1, line 66 - Column 2, line 7; i.e., each of the boot memories B1-B4 contain the firmware in primary location B1A-B4A, all of which may be placed on a single integrated circuit); and 
a second CPU connected to the first CPU (Figure 1, item P2); 
the method comprising: 

Cavanna does not expressly disclose allocating, in main memory associated with the first and second CPUs, a firmware region for each one of the first CPU and the second CPU.
In the same field of endeavor (e.g., booting techniques), Wright teaches allocating, in main memory (Figure 9, item 950) associated with the first and second CPUs (Figure 9, items 910A and 910B), a firmware region for each one of the first CPU and the second CPU (Figure 9, items 960A and 960B, paragraph 0061).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wright’s teachings of booting techniques with the teachings of Cavanna, for the purpose of enabling simplification of the boot code for the various processors (see Wright, paragraph 0062).

Regarding Claim 2, Cavanna discloses wherein the allocating the firmware region in the memories associated with each one of the first CPU and the second CPU is performed by the first CPU (Column 2, lines 20-53; i.e., the “monarch” CPU), and wherein the storage device is a flash storage device (Column 2, lines 13-14).

Regarding Claim 3, Wright teaches detecting the main memory associated with the first CPU and the second CPU; and creating, in the main memory, the firmware region for the first CPU and the firmware region for the second CPU (Figure 9, items 960A and 960B, paragraph 0061).

Regarding Claim 4, Cavanna does not expressly disclose wherein a size of the firmware region is one selected from a group consisting of 16 megabytes and 64 megabytes. The examiner takes Official Notice that the use of 16 megabytes and 64 megabytes for a memory region was well known in the art.

Regarding Claim 5, Cavanna does not expressly disclose wherein the storage device is a Serial Peripheral Interface (SPI) cache connected to a Platform Controller Hub (PCH), and wherein the first CPU is directly connected to the PCH. The examiner takes Official Notice that the SPI standard and Platform Controller Hubs were well known in the art.

Regarding Claim 6, Cavanna does not expressly disclose wherein the memories comprise a Non-Volatile Dual In-Line Memory Module (NVDIMM). The examiner takes Official Notice that NVDIMMs were well known in the art.

Regarding Claim 8, Cavanna discloses a method of booting an information handling apparatus, the information handling apparatus comprising 
a first CPU (Figure 1, item P1) connected to a storage device (Figure 1, items B1-B4) storing firmware (Column 1, line 66 - Column 2, line 7; i.e., each of the boot memories B1-B4 contain the firmware in primary location B1A-B4A, all of which may be placed on a single integrated circuit); and 
a second CPU connected to the first CPU (Figure 1, item P2); 
the method comprising the steps of: 
determining whether the firmware in the storage device is stored, in main memory (Column 1, lines 15-27; i.e., the system RAM) associated with the first and second CPUs; and
in response to determining that the firmware is not stored in the firmware region associated with at least one of the first CPU and the second CPU, booting at least one of the first CPU and the 
Cavanna does not expressly disclose wherein there is a firmware region associated with each one of the first and second CPUs respectively; and
in response to determining that the firmware is stored in the firmware region associated with at least one of the first CPU and the second CPU, booting at least one of the first CPU and the second CPU from their respective firmware region in memory associated with the first and second CPUs.
In the same field of endeavor, Wright teaches wherein there is a firmware region (Figure 9, items 960A and 960B) associated with each one of the first and second CPUs (Figure 9, items 910A and 910B) respectively; and
in response to determining that the firmware is stored in the firmware region associated with at least one of the first CPU and the second CPU, booting at least one of the first CPU and the second CPU from their respective firmware region in memory associated with the first and second CPUs (paragraph 0061).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 8. 

Regarding Claim 9, Cavanna discloses wherein step a) further comprises the steps of: checking whether the firmware is used for booting for a first time; if it is determined that the firmware is used for booting for the first time, jumping to step c); if it is determined that the firmware has been used for booting previously, checking, for each one of the first CPU and the second CPU, whether the firmware region exists in the memories associated with the first CPU and the second CPU; if it is determined that the firmware region exists in the memories associated with at least one of the first CPU and the second 

Regarding Claim 10, Cavanna discloses wherein the determining step is performed by the first CPU (Column 2, lines 20-53; i.e., the “monarch” CPU), and wherein the storage device is a flash storage device (Column 2, lines 13-14). 

Regarding Claim 11, Cavanna discloses wherein step d) further comprises the step of comparing at least one of the following information of the firmware with that of stored information comprising any one of: build ID, build date, and version (Column 2, lines 20-53).

Regarding Claim 14, Cavanna does not expressly disclose wherein a size of the firmware region is one selected from a group consisting of 16 megabytes and 64 megabytes. The examiner takes Official Notice that the use of 16 megabytes and 64 megabytes for a memory region was well known in the art.  

Regarding Claim 15, Cavanna does not expressly disclose wherein the storage device is a Serial Peripheral Interface (SPI) cache connected to a Platform Controller Hub (PCH), and wherein the first CPU is directly connected to the PCH. The examiner takes Official Notice that the SPI standard and Platform Controller Hubs were well known in the art.

Regarding Claim 16, Cavanna does not expressly disclose wherein the memories comprise a Non-Volatile Dual In-Line Memory Module (NVDIMM). The examiner takes Official Notice that NVDIMMs were well known in the art.

Regarding Claim 17, Cavanna discloses an information handling apparatus, comprising: 
a first CPU (Figure 1, item P1) configured to connect to a storage device (Figure 1, items B1-B4) storing firmware (Column 1, line 66 - Column 2, line 7; i.e., each of the boot memories B1-B4 contain the firmware in primary location B1A-B4A, all of which may be placed on a single integrated circuit); 
a second CPU connected to the first CPU (Figure 1, item P2); 
main memory associated with the first and second CPUs (Column 1, lines 15-27; i.e., the system RAM);
the first CPU and the second CPU further operable to copy the firmware from the storage device to each of the firmware regions for each one of the first and second CPUs respectively (Column 1, lines 9-27 and Column 2, lines 20-53; i.e., the monarch CPU copies the firmware images from each of the boot memories B1-B4 to the system RAM).
Cavanna does not expressly disclose wherein the first CPU is operable to allocate, in the main memory associated with the first and second CPUs, a firmware region for each of the first and second CPUs.
In the same field of endeavor, Wright teaches wherein the first CPU (Figure 9, items 910A) is operable to allocate, in the main memory associated with the first and second CPUs (Figure 9, items 910A and 910B), a firmware region for each of the first and second CPUs (Figure 9, items 960A and 960B, paragraph 0061).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 17. 

Claims 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna and Wright as applied to Claims 1 and 9, and further in view of Khatri et al. (“Khatri”) (U.S. Patent Application Publication Number 2018/0349607).
Regarding Claim 7, Cavanna and Wright do not expressly disclose wherein the allocating the firmware regions for each one of the first CPU and the second CPU comprises assigning a signed label and a passphrase for each of the firmware regions.
In the same field of endeavor (e.g., firmware loading techniques), Khatri discloses wherein the allocating the firmware regions for each one of the first CPU and the second CPU comprises assigning a signed label and a passphrase for each of the firmware regions (Figure 6, items 610-614, paragraph 0004).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Khatri’s teachings of firmware loading techniques with the teachings of Cavanna and Wright, for the purpose of assuring the firmware has not been compromised.

Regarding Claim 12, Khatri discloses the step of performing an initialization and passing a passphrase to the second CPU by the first CPU, before step f) (Figure 6, items 610-614, paragraph 0004).

Regarding Claim 13, Khatri discloses wherein the step of creating the firmware region in step h) further comprises allocating a firmware region in the memories associated with at least one of the first CPU and the second CPU, and assigning a signed label and a passphrase for the firmware region (Figure 6, items 610-614, paragraph 0004).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive.
Regarding Claim 7, Applicant argues “authenticating images and drivers before allowing them to execute does not teach or suggest assigning a signed label and a passphrase to each of the firmware regions, as claimed. Applicant submits that the cited portions of Khatri fail to make any mention at all of allocated regions in memory for different CPUs, much less assigning a signed label and a passphrase for each of the regions.” Response, page 11. The examiner disagrees. Contrary to Applicant’s argument, Khatri does in fact teach the argued feature. Khatri states “UEFI secure boot is a process that provides increased security during the boot process by preventing the loading of drivers or OS loaders that are not signed with an acceptable digital signature.  When UEFI secure boot is enabled, platform firmware uses a set of public keys to determine which UEFI drivers, images, and OS loaders are authorized to execute.” Khatri, paragraph 0004. The “digital signature” in Khatri is equivalent to the claimed “signed label”, while the “public keys” in Khatri are equivalent to the claimed “passphrase”. Accordingly, it can be seen that Khatri does in fact teach the argued limitation. When combined with the allocated memory regions as taught by Cavanna and Wright, one of ordinary skill in the art would have arrived at the claimed feature.
Therefore, Applicant’s argument is not persuasive.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2186